Citation Nr: 0424650	
Decision Date: 09/07/04    Archive Date: 09/15/04

DOCKET NO.  93-16 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for ankylosing spondylitis 
secondary to service-connected bacillary dysentery.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel

INTRODUCTION

The veteran served on active duty from December 1947 to 
December 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1992 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, which denied service connection for 
ankylosing spondylitis secondary to service-connected 
bacillary dysentery.

The veteran appealed the denial to the Board which, in 
September 1994 and October 1995, remanded the case to the RO 
for additional development.  Following completion of the 
requested development, the RO continued its previous denial 
of the claimed benefit.

The veteran again appealed to the Board and, in a decision 
dated in May 1997, the Board upheld the RO's denial of the 
veteran's claim, finding that the claim was not well 
grounded.  

The veteran appealed the Board's decision to the United 
States court of Appeals for Veterans Claims (Court).  In a 
decision dated in October 1998, the Court held that the 
veteran's claim was well grounded, vacated the Board's 
decision, and remanded the matter to the Board for 
adjudication of the claim on the merits.

In January 1999, the Board afforded the veteran's attorney 
the opportunity to submit additional argument and evidence in 
support of the appeal.  The veteran's attorney submitted a 
brief with supporting evidentiary material and waived initial 
consideration of the new evidence by the RO.

In June 1999, the Board requested an independent medical 
expert opinion (IME) with respect to the issue on appeal.  
The requested opinion was received in July 1999.  A copy was 
forwarded to the veteran's attorney, and he was afforded the 
opportunity to submit additional argument and evidence in 
support of the appeal.  The veteran's attorney submitted 
additional argument.  In a September 1999 decision, the Board 
again upheld the RO's denial, finding that the veteran's 
ankylosing spondylitis was not caused or chronically worsened 
by his service-connected bacillary dysentery.

The veteran appealed the Board's decision to the Court.  In a 
March 2001 decision, the Court held that the Board had 
suggested an answer to the question posed in its IME request 
and had failed to provide adequate reasons and bases for its 
decision.  The Court vacated the Board's decision and 
remanded the matter to the Board.

In May 2001, the veteran's attorney submitted additional 
argument and evidence, waiving initial consideration of the 
new evidence by the RO.

The Board sought a second IME in January 2002 and received 
the requested opinion later that same month.  A copy was 
forwarded to the veteran's attorney and he was afforded the 
opportunity to submit additional argument and evidence in 
support of the appeal.   In April 2002, the veteran's 
attorney submitted additional argument and evidence, waiving 
initial consideration of the new evidence by the RO.

In a June 2002 decision, the Board again denied the veteran's 
claim, relying not only on the January 2002 IME report, but 
also on the July 1999 IME report.

The veteran again appealed the Board's ruling to the Court, 
and in a March 2003 decision, the Court vacated the Board's 
June 2002 decision and remanded the matter for further action 
by the Board.  The Court ordered that the veteran be advised 
of the types of evidence VA would assist him in obtaining 
pursuant to the Veterans Claims assistance Act of 2000 
(VCAA).  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The Court also ordered that the July 1999 IME report not be 
considered when the veteran's claim was ultimately 
readjudicated.

In July 2003, the veteran's private counsel filed a motion 
for withdrawal of representation following his discharge by 
the veteran subsequent to the last BVA decision.  Good cause 
being shown, the motion was granted in September 2003 and 
power of attorney reverted to Veterans of Foreign Wars of the 
United States (VFW).

In accordance with the Court's March 2003 order, the veteran 
was provided with VCAA notification in a March 2004 letter 
from the RO, and the July 1999 IME report has not been 
considered in the readjudication of this claim.   


FINDINGS OF FACT

1.  VA has provided adequate notice of the information and 
evidence necessary to substantiate the veteran's claim 
pursuant to 38 U.S.C.A. § 5103A as amended by the VCAA and 
38 C.F.R. § 3.159(b).

2.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

3.  The veteran's ankylosing spondylitis was not caused or 
chronically worsened by his service-connected bacillary 
dysentery.


CONCLUSION OF LAW

Ankylosing spondylitis was not acquired or aggravated as a 
result of a service-connected disease or injury.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.310 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  Specifically, VA has provided adequate notice of the 
information and evidence necessary to substantiate the 
veteran's claim pursuant to 38 U.S.C.A. § 5103A as amended by 
the VCAA and 38 C.F.R. § 3.159(b).

In a March 2004 letter, following a remand by the Court for 
compliance with the VCAA, the RO notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim, of what part of that evidence he was to provide, 
and what part VA would attempt to obtain for him.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The letter also advised the veteran that he was to let VA 
know if there was any other evidence or information that he 
thought would support his claim, and advised him that VA 
would request records from any person or agency that had them 
if he would provide sufficient identifying information and a 
completed, signed VA Form 21-4142, Authorization and Consent 
to Release Information.  Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112 (2004).  

The content of the March 2004 VCAA notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).

The Board notes that the veteran is represented and has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, the veteran's service medical records are on 
file and the RO obtained all available post-service VA and 
private medical records identified by the veteran.  38 
U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3). Moreover, 
VA medical opinions were obtained in October 1994, December 
1994, January 1996, July 1996, and December 1996, and an 
Independent Medical Opinion (IME) was obtained in January 
2002, in connection with this claim.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  


Factual Background

The veteran's service entrance examination was negative for 
pertinent complaints or findings.  In August 1948, he was 
admitted to a service hospital for observation for malaria 
but was diagnosed with acute bacillary dysentery, an 
infectious disease caused by bacteria of the genus Shigella, 
marked by intestinal pain, tenesmus, diarrhea with mucus and 
blood in the stools, and more or less toxemia.  His spine was 
normal on examination for separation from service, and he was 
neurologically intact.  

In April 1965, the veteran was hospitalized by VA and 
diagnosed with costal chondritis, an inflammation of the 
cartilage pertaining to the ribs.  It was reported that he 
had chest pain of nine months' duration that apparently had 
been preceded by an upper respiratory infection.  X-ray 
studies indicated moderate degenerative changes of the 
cervical spine, most marked at C6-7.  Private hospital 
reports revealed a history of whiplash in the 1960's.

In April 1965, service connection was established for 
bacillary dysentery with a noncompensable (zero percent) 
rating.

The veteran was treated privately as early as April 1984 for 
cervical disk problems. In July 1989, he was seen by private 
physicians for a variety of complaints, including back 
complaints.  The veteran was also treated by VA, beginning in 
November 1989, for back complaints.  

When seen by Dr. Pollard, a private neurosurgeon, in July 
1989, the possibility of ankylosing spondylitis, a form of 
rheumatoid arthritis that affects the spine, was raised by 
the radiologist on X-ray studies of the veteran's lumbosacral 
spine.  When seen by Dr. Mast, an internist, in January 1990, 
ankylosing spondylitis was again suspected, and private 
laboratory studies the same month revealed a positive HLA- 
B27.  By February 1991, Dr. Mast apparently regarded the 
diagnosis of ankylosing spondylitis as established. 

The impression of Dr. Hadley, a private rheumatologist, in 
October 1991, was ankylosing spondylitis.  VA progress notes 
reveal an assessment of ankylosing spondylitis as early as 
February 1990.  In an October 1992 statement, Dr. Mast 
reported that the veteran had HLA-B27 positive ankylosing 
spondylitis.

None of these reports indicated an etiologic link between the 
service-connected bacillary dysentery and the veteran's 
ankylosing spondylitis. However, in testimony before the 
Board of Veterans' Appeals at the regional office in July 
1993, the veteran contended that there was such an etiologic 
relationship, based on his reading of medical texts that he 
submitted into the record.  One such text, UNDERSTANDING 
ARTHRITIS AND RHEUMATISM, states: "It is likely that 
[ankylosing spondylitis] is a reaction by the immune system 
of susceptible individuals to a bacterium that lives in the 
large bowel of many people. B27- positive individuals tend to 
develop a reactive arthritis after exposure to certain 
bacteria, including Shigella . . . "

The veteran maintained that when people with the HLA- B27 
gene contract bacillary dysentery, the immune system reacts, 
and the combination of the gene and dysentery can lead to 
ankylosing spondylitis.  In October 1994, the veteran 
submitted an extract from DISEASES, a 1993 medical text, 
which indicates that while ankylosing spondylitis usually 
occurs as a primary disorder, it may also occur in 
association with gram-negative dysentery.

A VA examining physician in October 1994 was of the opinion 
that the veteran's condition did not appear to be consistent 
with Reiter's syndrome and was much more characteristic of 
severe ankylosing spondylitis.  He was also of the opinion 
that it was unlikely that the veteran's previous Shigella 
infection gave rise to his ankylosing spondylitis.  In 
December 1994, a second VA physician was requested to review 
the medical texts submitted by the veteran.  That physician 
was also of the opinion that an etiologic relationship 
between dysentery and ankylosing spondylitis was unlikely, 
stating that the only type of arthritis that is common 
following dysentery is acute purulent arthritis of the 
peripheral joints. 

The physician stated that in rare cases of Shigellosis, 
Reiter's disease can develop; which can be followed by 
ankylosing spondylitis.  However, the physician said that the 
veteran's history did not show that he had any symptoms of 
Reiter's disease following his dysentery.

In January 1996, the chief of rheumatology at a VA medical 
center agreed with the October 1994 VA examiner's opinion.  
In a subsequent opinion rendered in April 1996, the chief of 
rheumatology stated that an extract from the 19th edition of 
CECIL'S TEXTBOOK OF MEDICINE, submitted by the veteran, did 
not support the etiologic relationship that the veteran 
asserted.  In an opinion rendered in December 1996, the same 
physician denied an etiologic link between the in-service 
bacillary dysentery and the current ankylosing spondylitis, 
stating that simply having the HLA B-27 gene did not prove 
that the two conditions were linked.

The veteran was treated privately in February 2001 for 
complaints of right eye pain. The veteran's past medical 
history of diabetes, hypertension, and ankylosing spondylitis 
was noted.  Acute non-granulomatous anterior uveitis of the 
right eye, "likely related to his Reiter's syndrome," was 
diagnosed.

An IME was requested in January 2002 to review the claims 
file in its entirety, including all medical records and 
opinions, medical treatise articles, and written and oral 
arguments, and to then render an opinion as to whether it was 
at least as likely as not that any ankylosing spondylitis 
which may be present is causally related to the veteran's 
active service, an in-service incident, and/or his service-
connected bacillary dysentery. If the ankylosing spondylitis 
was found to preexist service, the IME was requested to opine 
as to whether or not the disability was aggravated beyond the 
natural process of the disease during service.  If an 
etiology could not be determined, the IME was to so state.  
The IME request did not include any summary of the evidence 
of record.

In January 2002, the IME, a professor and Director of the 
Division of Rheumatology and Molecular Immunology of the 
University of Mississippi Medical Center, responded.   The 
IME noted that he had extensively reviewed the records which 
reflected that the veteran had a severe case of dysentery 
caused by Shigella flexneri during military service more than 
forty years prior and was diagnosed with ankylosing 
spondylitis, "a severe autoimmune condition," approximately 
ten years ago.

The IME then made the following points:

	First, the cause of ankylosing spondylitis (AS) is still 
completely unknown.

Second, among the many potential contributing 
environmental triggers to AS hypothesized thus far 
(including infection), none have yet been etiologically 
proven.

Third, reactive arthritis (which Reiter's syndrome is an 
example of) and AS are quite different illnesses both 
clinically and etiologically, despite the claims made on 
the veteran's behalf.  The only reasons these two 
conditions are even considered in the same category of 
seronegative spondyloarthropathies is that they both 
test negative for rheumatoid arthritis (thus the 
"serum" is "negative") and both usually have at least 
some involvement of the spine ("spondylo [spine]-
arthroathy [arthritis] ). They differ widely with regard 
to many other systemic manifestations.

Fourth, the term Reiter's syndrome is only used to 
describe patients who have the triad of arthritis, 
uveitis, and urethritis, and is usually a sexually 
transmitted disease.  The claimant did not have this 
triad and was not diagnosed with either Reiter's 
syndrome or any other reactive arthritis.

Fifth, reactive arthritis is caused by an immune 
reaction to infectious organisms.  However, the onset of 
reactive arthritis is usually preceded by the infection 
for hours to weeks, not years, as is the case with the 
veteran.

Sixth, AS is a seronegative spondyloarthropathy, but not 
a reactive arthritis.  It is idiopathic and occurs 
independent of clear infection or provocating etiologic 
events.  While a weak, but potential role for antecedent 
Klebsiella infection in AS has been hypothesized (on the 
basis of anti-Klebsiella antibodies in such patients), 
Shigella has never been linked to AS, either through 
infection, antibody detection, or DNA testing.  This is 
despite the high known frequency of Shigella infections 
occurring in the general population.  An excerpt from 
HLA-B27 and the Pathogenesis of Reiter's Syndrome and 
Ankylosing Spondylitis (D.T. Yu and C. W. Wiesenhutter, 
2001 UpToDate, Vol. 9, No. 3, 2001) states: "Given 
presently available data, it is difficult to accept 
Klebsiella pneumonia or any other infectious agent as a 
causative pathogen in AS."

The IME concluded as follows:

In the absence of any scientific evidence linking 
Shigella infections with AS, and given the nearly 40 
years which elapsed between the occurrence of a common 
bacterial infection and the emergence of a rare, 
idiopathic autoimmune condition, it is my strong opinion 
that no meaningful relationship could ever be 
established between these two events.


Legal Criteria

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§1110, 1131.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310. Where a service-connected disability aggravates a 
nonservice-connected condition, a veteran may be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  Thus, establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability either 
(a) proximately resulted from or (3) that a degree of the 
current disability (b)  proximately resulted from aggravation 
by a service-connected disability.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 102.


Analysis

The only issue that has been developed for appellate 
consideration and is now before the Board is service 
connection on a secondary basis for ankylosing spondylitis.  
Ankylosing spondylitis is the only spondyloarthropathy that 
has been diagnosed.  As an appellate body, the Board 
generally may not address issues that have not been developed 
for its consideration. The VA General Counsel has noted in a 
precedent opinion that the statutes and regulations governing 
the Board treat the Board "as an appellate body which 
exercises jurisdiction only over issues properly brought 
before it under established appellate procedures. Generally, 
an appellate body does not have the authority to make initial 
decisions. See, e.g., Cedar Lumber, Inc. v. United States, 
857 F.2d 765, 767 (Fed. Cir. 1988) . . ." VAOPGCPREC 9-99 
(Aug. 18, 1999).  Precedent opinions of the General Counsel 
are binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).

In August 1948, while performing active duty, the veteran was 
diagnosed with acute bacillary dysentery.  In April 1965, 
service connection was granted for bacillary dysentery with a 
noncompensable (zero percent) rating.

The veteran was first treated for cervical disc problems in 
April 1984 and private medical records indicate ankylosing 
spondylitis in 1989.  In October 1992, Dr. Mast, a private 
physician, reported that the veteran had HLA-B27 positive 
ankylosing spondylitis.

The veteran contends that his ankylosing spondylitis was 
caused by his service-connected bacillary dysentery.  
Accordingly, he must show service connection for ankylosing 
spondylitis on a secondary basis; that is, there must be 
evidence that the disability claimed is proximately due to or 
the result of his service-connected disease.  38 U.S.C.A. 
§ 1110, 1131; 38 C.F.R. § 3.310(a).

The veteran's former attorney-representative cited a study by 
A. Linssen and T.E.W. Feltkamp in support of the contention 
that Shigella infection is shown to be sufficiently related 
to ankylosing spondylitis as to merit a grant of service 
connection.  However, the introduction to the article, which 
states that the diseases associated with gene B27 are 
strongly interrelated, also states that the etiology of the 
diseases, including ankylosing spondylitis and reactive 
arthritis, "remains elusive" and "is still subject to much 
speculation."  When specifically discussing infectious 
agents, the authors reported that Klebsiella pneumonia 
infection was a strongly suggested trigger for ankylosing 
spondylitis, but no other researchers had been able to 
confirm the original work.

The role of infection in reactive arthritis was readily 
accepted and demonstrated.   However, ankylosing spondylitis 
is not a reactive arthritis.  The very article cited by the 
veteran's attorney-representative makes a clear distinction 
between the diseases when discussing etiology.

The veteran also relies upon Scientific American CD-ROM 
material, which notes that ankylosing spondylitis is more 
frequent at early ages in third world countries than in the 
United States, "suggesting earlier exposure to the 
environmental triggers."  The attorney-representative 
concludes that if the development of ankylosing spondylitis 
were due to normal gut flora, the rates would be more equal, 
and hence "exposure to fecal pathogens in third world and 
underdeveloped areas poses an obvious explanation for the 
discrepancy."  This is pure speculation by the veteran's 
representative.  The materials state that Shigella 
infections, among others, have been implicated as a 
triggering factor in cases of reactive arthritis, but that 
there "is no evidence...that these same microorganisms cause 
ankylosing spondylitis or other spondyloarthropathies."  The 
article specifically refutes the attorney-representatives 
hypothesis with its statement that "normal gut flora seems 
more likely to be implicated in ankylosing spondylitis...." 

Articles from the June 1997 Journal of Rheumatology and the 
January 1996 supplement to Clinical Rheumatology, both of 
which dealt with the presence of DNA identifiers in patients 
with various spondyloarthropathies, including reactive 
arthritis and ankylosing spondylitis, were inconclusive. They 
did not support a connection between Shigella infection and 
ankylosing spondylitis.  The January 1996 article stated that 
study results "do not confirm a relationship between HLA-B27 
associated [ankylosing spondylitis]... and infection with 
Klebsiella or other gram-negative bacteria."

The Board accords the January 2002 IME opinion great weight 
because it is rendered by an expert in rheumatology who has 
no stake in the outcome of this appeal.  Moreover, the IME's 
opinion is predicated on a complete review of the claims file 
and a review of relevant medical literature.  It is the IME's 
"strong opinion" that there is no causal connection between 
the veteran's service-connected bacillary dysentery and his 
ankylosing spondylitis.

The January 2002 IME stated directly that the veteran's 
attorney-representative was in error in claming that Reiter's 
syndrome was closely related to ankylosing spondylitis.  The 
two diseases have limited traits in common, but are 
etiologically and clinically "quite different illnesses."  
The IME went on to illustrate the differences and explain why 
the etiological nexus between infection and Reiter's syndrome 
is not valid with regard to ankylosing spondylitis, 
especially with regard to Shigella infections.  

The former attorney-representative's contention that all 
seronegative spondyloarthropathies are closely related 
variations on the same disease is incorrect.  Contrary to the 
assertions of the attorney-representative, the IME did 
discuss the relationship between the two diseases.  The IME 
specifically noted that the common name of the category 
merely describes two overarching common characteristics of 
the diseases, but that they are, in fact, very different 
diseases.

The former attorney-representative raised the fact that the 
January 2002 IME referenced only the diagnosis of ankylosing 
spondylitis approximately ten years ago, and did not mention 
diagnoses of costo chondritis and cervical spine arthritis in 
the mid 1960's.  However, as was noted at the beginning of 
this analysis, the claim of service connection is for 
ankylosing spondylitis, and the IME was requested with regard 
to that disease.  Diagnoses with respect to other 
disabilities not on appeal are not relevant to the 
adjudication of the claim before the Board.

Similarly, the former attorney representative argued that the 
failure of the IME to specifically mention the February 2001 
medical record diagnosing uveitis, "likely related" to 
Reiter's syndrome, undermines the opinion's credibility and 
applicability. He argued that the presence of uveitis and 
arthritis are two parts of the Reiter's syndrome triad, and 
hence a connection to the Shigella infection is "even more 
likely."

The IME, in including a discussion of the triad, sufficiently 
addressed the newly submitted medical evidence.  However, the 
IME clearly stated that all three conditions, including 
urethritis, were required to diagnose Reiter's syndrome.

Moreover, the fact that the veteran has come close to a 
diagnosis for a disease not directly involved in this appeal 
is not material.  And, in any event, the Board notes that 
Reiter's syndrome has not been diagnosed.  The February 2001 
physician's reference to the veteran's Reiter's syndrome is 
not credible because the physician himself did not diagnose 
Reiter's syndrome nor did he provide an explanation for his 
statement that it was present.

Finally, the veteran's attorney-representative has argued 
that because the research cited in the January 2002 IME is 
very similar in discussion to 1993 research and hypotheses 
related to antigenic peptides and HLA-B27, the theory relied 
upon by the veteran, that ankylosing spondylitis may be 
caused by infection from a variety of gram-negative 
organisms, is "not at all speculative or outside the 
scientific mainstream."  This ignores the fact that the IME 
acknowledges that research into a relationship between 
Shigella and ankylosing spondylosis is ongoing.  However, the 
IME also notes that there is no scientific evidence of a 
relationship between the infection the veteran had and his 
currently diagnosed disease.   Importantly, the IME adamantly 
rejected any nexus between the veteran's in-service Shigella 
infection and his current ankylosing spondylitis and 
concludes that no meaningful relationship could ever be 
established between the two events.

The medical expertise of the IME is apparent, and he has 
addressed all of the relevant arguments made by the veteran 
and the veteran's attorney-representative.  The arguments of 
both, while based on a review of some of the medical 
literature, nevertheless constitutes no more than the 
assertions of laypersons.  

Although a layperson is competent under the law to describe 
symptoms seen or experienced, a layperson is not competent to 
offer a medical opinion attributing a disability to service 
or to a service-connected disability, as this requires 
medical expertise.  See Robinette v. Brown, 8 Vet. App. 69, 
74 (1995).

There is, in fact, no competent medical evidence in support 
of the veteran's theory based upon the specific facts of his 
case.  Rather, the veteran's evidence consists of medical 
treatises on the subject, not related to his specific medical 
case history, which are, at very best, speculative with 
respect to his theory of secondary service-connection. The 
preponderance of the evidence is against the claim of 
entitlement to service connection for ankylosing spondylitis 
as secondary to service-connected bacillary dysentery. 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). 


ORDER

Service connection for ankylosing spondylitis secondary to 
service-connected bacillary dysentery is denied.



	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



